Citation Nr: 0708421	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-23 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at an RO hearing in November 2006.   


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability (lumbosacral strain) was denied by the RO in 
November 2001.  The veteran did not file a timely appeal of 
this decision.  

2.  Evidence received since the November 2001 determination 
is either cumulative, redundant, or supports the denial of 
this claim and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for low back disability. 


CONCLUSION OF LAW

The evidence received since the November 2001 decision that 
denied service connection for low back disability is not new 
and material, and that claim has not been reopened.  
38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. § 3.156(a) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran requested to reopen this claim in August 2004.  
For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

In the prior November 2001 decision, it was found that the 
veteran's current back disorder is not associated with his 
service over 30 years ago.  At that time, there was no 
question that the veteran currently has a back disorder. 

Evidence submitted by the veteran since 2001 does not provide 
a basis to reopen this claim.  In this regard, it is 
important for the veteran to understand that the recent 
treatment records submitted since 2001 only indicate that he 
has a back disorder, not that this back disorder is related 
to active service many years ago. 

Additional medical records indicating the existence of a back 
disorder does not provide a basis to reopen this claim, as 
the existence of a current back disorder was not in dispute 
when this claim was adjudicated by the RO in November 2001.  
The most recent VA examination of April 2005 does not 
associate the current disorder to service.  Even the medical 
opinion of the veteran's chiropractor in November 2001, who 
started treating the veteran years after service, does not 
indicate an association between the current back disorder and 
service, only indicating a back disorder "before receiving 
my care" in 1981, years after service ended.  The indication 
of an "injury" in 2000, as indicated within the medical 
report of Dr. "J.D.", M.D., dated April 2001, only provides 
evidence against this claim.

Concerning the veteran's contentions before his hearing, the 
Board finds no basis to reopen the claim based on these 
contentions.  The veteran has attempted to establish a nexus 
between his current back disorder and service by asserting 
that this condition was caused by an injury in service.  
However, the veteran is not qualified to testify as to a 
causal link between the present back disorder and any injury 
that occurred more than 30 years ago.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1994).  This contention is not 
competent and/or material evidence.  As additional evidence 
submitted is not new and material evidence, the claim may not 
be reopened.   

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, the letter by the RO dated in August 
2004 (1) informed the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him about the information and evidence 
that VA will seek to provide; (3) informed him about the 
information and evidence he is expected to provide; and 
(4) requested him to provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board notes that VA has fully complied 
with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006) within the August 2004 letter. 

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  VA 
also afforded the veteran an examination.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


